DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 4/21/21.  Claims 1-4 and 9-14 are currently pending, of which claims 2, 4, and 9-12 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAMADAGNI et al. (US 2014/0241317 hereinafter “Jamadagni”) in view of Ericsson, 3GPP TSG SA WG3 (Security) Meeting #74, S3-140211 (hereinafter Ericsson).
(Serving-evolved NodeB (S-enB)) in a mobile communication system for a dual connectivity (DC) (simultaneous connectivity), the mobile communication system configured to include a User Equipment (UE), the MN, a Secondary Node (SN) (Target-eNB (T-eNB)), a first network node (MME), and a second network node  (S-GW), and the UE being connected to the MN and the SN [paragraphs 40; Figure 7], the MN comprising:
at least one processor; and
and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to:
send a first message (S1-AP Initial Context Setup complete) including DC configuration information (T-eNB details) to the first network node (MME) (S-eNB sends S1-AP Initial Context Setup complete message to MME which includes T-eNB details for configuration of dual connectivity) [Figure 7, operation 15; paragraphs 111-112], which sends a second message (GTP: Modify Bearer Request) including the DC configuration information (T-eNB details) to the 2 second network node (S-GW) (MME sends GTP: Modify Bearer Request including T-eNB details for configuration of dual connectivity.  The Examiner further submits that this limitation recites non-functional descriptive subject matter that is not functionally or structurally related to the claimed MN since the message is sent by the first network node to the second network node) [Figure 7, operation 17; paragraph 116].
Jamadagni does not explicitly teach that the MN is configured to in an addition or modification procedure of the SN, perform a key update procedure for the SN when the MN receives a first message from the SN, derive a new key for the SN, send, to the SN, a second message including the new key, send, to the UE, a RRCConnectionReconfiguration message including a counter and an identifier in a manner such that the UE uses the same key as the SN, the identifier being used for a key derivation.  In an analogous prior art reference, Ericsson teaches:
(establishing RBs in the SeNB by the MeNB) [page 1, bullet 8],
	perform a key update procedure for the SN key (S-KeNB) when the MN receives a first message from the SN (MeNB may performs S-KeNB refresh when initiated or requested by SeNB) [page 2, bullets 3, 6],
	derive a new key for the SN (MeNB refreshes S-KeNb) [page 2, bullets 3, 6],
send, to the SN, a second message including the new key (MeNB sends S-KeNB to SeNB) [page 1, bullet 7], and
send, to the UE, a RRCConnectionReconfiguration message (RRC reconfiguration procedure) including a counter (counter/freshness value) and an identifier (identifier for the currently used user plane encryption algorithm) in a manner such that the UE uses the same key as the SN, the identifier being used for a key derivation (MeNB sends S-KeNB, counter/freshness value, and identifier for the currently used user plane encryption algorithm to UE in RRC reconfiguration procedure so UE can derive S-KeNB) [page 1, bullets 9, 12; page 2, bullet 12].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jamadagni to allow the MN to be configured to in an addition or modification procedure of the SN, perform a key update procedure for the SN when the MN receives a first message from the SN, derive a new key for the SN, send, to the SN, a second message including the new key, send, to the UE, a RRCConnectionReconfiguration message including a counter and an identifier in a manner such that the UE uses the same key as the SN, the identifier being used for a key derivation, as taught by Ericsson, in order to user plane data transmitted between the MN and SN to be confidentiality protected. 

Regarding claim 13, Jamdagni teaches the MN according to claim 1, wherein the identifier is a Key Set Identifier (KSI) (eNB Key set Identifier/eKSI) [paragraphs 119, 54].
Claim 14 recites similar subject matter and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647